 


109 HR 1103 IH: Fuel Efficiency Truth in Advertising Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1103 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mrs. Johnson of Connecticut (for herself, Mr. Holt, Mr. Ehlers, Mr. McDermott, Mr. Olver, Mr. Gilchrest, Mr. Foley, Mr. Inslee, Mr. Engel, Mr. Boehlert, Mr. Pallone, Mr. Markey, Mr. Sanders, Mrs. Davis of California, Mr. Shays, Mr. Castle, Mr. English of Pennsylvania, Mr. Grijalva, Mr. Case, Ms. DeLauro, Mr. Udall of Colorado, Mr. Lantos, Ms. DeGette, Mr. Moran of Virginia, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require accurate fuel economy testing procedures. 
 
 
1.Short titleThis Act may be cited as the Fuel Efficiency Truth in Advertising Act of 2005. 
2.FindingsCongress finds the following: 
(1)Current method inaccurateThe Environmental Protection Agency’s current method for estimating fuel economy is flawed and does not take into account the changes in driving conditions that have taken place over the past 30 years. As a result, the Environmental Protection Agency’s tests overestimate fuel economy by up to 30 percent, and Environmental Protection Agency window sticker information overestimates fuel economy by 10 percent or more. 
(2)Underestimating highway speedsThe Environmental Protection Agency highway cycle assumes an average speed of 48 mph and a top speed of 60 mph. Many State highway speed limits are set at or above 65 mph. Government data indicates that fuel economy can drop by 17 percent for modern vehicles that drive at 70 mph instead of 55 mph. Even at 65 mph, fuel economy can drop by nearly 10 percent compared to driving at 55 mph. 
(3)Assuming very gentle acceleration and brakingThe maximum acceleration rate in the Environmental Protection Agency test cycles is 3.3 mph per second, about the same as going from zero to 60 mph in about 18 seconds. The average new car or truck can accelerate nearly twice as fast. While most consumers don’t use all the power in their vehicle, the Environmental Protection Agency data shows that people accelerate as fast as 15 mph per second, nearly 5 times the Environmental Protection Agency tests. In 1996 the Environmental Protection Agency established a new driving cycle (US06) that includes tougher acceleration and deceleration and higher speeds, but this cycle is not used for fuel economy purposes. 
(4)Neglecting the wide range of outdoor temperatures experienced in the real worldThe Environmental Protection Agency tests are performed between 68 and 86 degrees Fahrenheit. Most States frequently experience weather conditions outside this range and fuel economy can be significantly affected as a result. 
(5)Failing to reflect the use of air conditioningFuel economy tests are run with the air conditioning off, while over 99 percent of all cars and trucks come with air conditioning. In 1996 the Environmental Protection Agency established a new driving cycle (SC03) that included air conditioning, but this cycle is not used for fuel economy purposes. 
(6)Overestimating trip lengthsThe Environmental Protection Act city test cycle is 7.5 miles long. The Environmental Protection Agency’s own data indicate that average trip lengths may be only 5 miles long, with typical trips as short as 2.5 miles. Shorter trips often mean lower fuel economy because the engine does not have time to warm up and operate efficiently. 
(7)Fuel consumptionFuels used for engine certification tests are artificial in that they are highly refined, and not equivalent to the fuel consumed during the life of a vehicle. Use of reference diesel and gasoline fuels while desirable from the standpoint of engineering design, optimization, and test repeatability, understate emissions and overstate fuel economy experienced by a vehicle in actual use. Current technology that improves commercially available fuel at or near the point of use is excluded from consideration by engine manufacturers as original or optional equipment due to lack of need to represent engine performance on anything other than reference fuels. While allowing use of reference fuels for certification purposes, the Environmental Protection Agency should consider requiring manufacturers to post fuel economy realized on commercially available fuel. 
3.Update testing proceduresThe Administrator of the Environmental Protection Agency shall update or revise test procedures, Subpart B-Fuel Economy Regulations for 1978 and Later Model Year Automobiles-Test Procedures 600.209–85 & 600.209–95, of the Code of Federal Regulations, CFR Part 600 (1995) Fuel Economy Regulations for 1977 and Later Model Year Automobiles to take into consideration higher speed limits, faster acceleration rates, variations in temperature, use of air conditioning, shorter city test cycle lengths and the use of other fuel depleting features.   
 
